Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

METHODS FOR FORMING SILICON-SILICON OXIDE-CARBON COMPOSITES FOR LITHIUM ION CELL ELECTRODES 

Examiner: Adam Arciero	S.N. 17/132,279	Art Unit 1727		August 23, 2022

DETAILED ACTION
Applicant’s response filed on August 09, 2022 has been received. Claims 1-9 are currently pending. Claims 1-2 and 5 have been amended.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The claim rejections under 35 USC 112(b) on claims 1-9 for claims 1, 3 and 5 containing indefinite language is withdrawn because Applicant’s arguments are persuasive.

The claim rejections under 35 USC 112(b) on claims 1-9 for claims 1-2, 4, 6 and 8-9 for containing “approximately”, “about” and “substantially” indefinite language is withdrawn because Applicant’s response is persuasive.

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC 103(a) as being unpatentable over Kaneda, Deng and Kung on claims 1-9 are withdrawn in light of Applicant’s amendments and arguments.

Claim(s) 1 and 3-9 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang (WO 2013/105690 A1; using US 2014/0349190 A1 for citation purposes) in view of Fukuoka et al. (US 2011/0287313 A1).
As to Claims 1 and 5-6, Kang discloses of a method of making a silicon suboxide/graphitic carbon composite material, comprising: ball milling a processed silicon suboxide material with graphite and/or graphene with zirconia beads and wherein the silicon suboxide material has a particle size of 10-150 nm (paragraphs [0023, 0043 and 0049]). Kang does not specifically disclose the BET surface area of the silicon suboxide.
However, Fukuoka teaches of a processed silicon oxide material used for an anode that is processed to have an average particle size of 5.3 microns and a BET specific surface area of 5.3 m2/g (paragraph [0070]). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the method of Kang to provide a silicon suboxide material having the claimed specific surface area because Fukuoka teaches that a battery with a high 1st cycle efficiency and improved cycle performance is obtained (Abstract). It is the position of the Office that the method of the prior arts intrinsically provides for the claimed material given that the materials and method steps are the same. See MPEP 2112.
As to Claim 3, the ball milling of the silicon suboxide and the graphitic carbon to form the composite reads on a processed silicon suboxide formed by high energy mechanical milling.
As to Claim 4, Kang does not disclose any presence of the ball milling media which reads on the claim.
As to Claims 7-8, it is the position of the Office that the product composite material of modified Kang intrinsically comprises the claimed graphene sheets and claimed properties, given that the method and materials used by the claimed invention and the prior arts are the same. See MPEP 2112.
As to Claim 9, Kang discloses wherein the composite material has 20 wt% carbon (paragraph [0049]).

Claim(s) 2 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang (WO 2013/105690 A1; using US 2014/0349190 A1 for citation purposes) in view of Fukuoka et al. (US 2011/0287313 A1) as applied to claims 1 and 3-9 above and in further view of Deng et al. (US 2012/0295155 A1).
As to Claim 2, Kang teaches of a silicon oxide material represented by SiOx. Kang does not specifically teach value of x.
However, Deng et al. teaches of an electrode that comprises a composite of graphite and silicon particles represented by SiOx wherein x is from 0.1-1.9 wherein the composite particles have an average particle size of no more than 10 microns after high-energy mechanical milling with zirconium oxide balls, and wherein no milling media is present in the milled electrode material (paragraphs [0008, 0046, 0058 and 0118-0119]). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the method of Kang to comprise the claimed silicon suboxide because Deng teaches that a battery with good cycling properties and good specific capacities can be provided (Abstract).  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM A ARCIERO/Examiner, Art Unit 1727